          Case 1:19-cv-00021-VSB Document 68 Filed 07/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    7/11/2019
DISH NETWORK L.L.C. and SLING TV
L.L.C.,

                   Plaintiffs,                        Case No.: 19-cv-00021-VSB

               -against-
                                                                ORDER
ASIA TV USA LTD. and ASIA TODAY
LTD.,

                   Defendants.



VERNON S. BRODERICK, UNITED STATES DISTRICT JUDGE:

       I am in receipt of the parties’ status reports, (Docs. 66, 67), indicating that the parties have

been unable to reach a resolution of this dispute. Accordingly, it is hereby

       ORDERED that the hearing on Plaintiffs’ motion for a preliminary injunction, which began

on January 14, 2019, shall continue on July 29, 2019, at 10:00 a.m. The terms of the January 14,

2019 Stipulation and Order, (Doc. 45), shall remain in effect through the July 29, 2019 hearing.

       IT IS FURTHER ORDERED that if the parties are not available for a hearing on July 29,

2019, they are instructed to meet and confer and to submit a joint letter on or before July 15, 2019,

proposing several alternative hearing dates. The parties are advised that the Court will be

unavailable from August 8 through August 30, 2019.

       IT IS FURTHER ORDERED that on or before July 22, 2019, the parties shall each submit

a list of any witnesses they intend to call and any exhibits they intend to introduce during the July

29, 2019 hearing. Pursuant to the January 14, 2019 Stipulation and Order, all direct testimony

shall be presented by witness declaration, with an opportunity for live cross-examination and re-

direct examination.




                                                  1
       Case 1:19-cv-00021-VSB Document 68 Filed 07/11/19 Page 2 of 2



SO ORDERED.

DATED: July 11, 2019
       New York, New York




                                     2
